WRIT GRANTED AND MADE PEREMPTORY : The trial court granted the Defendant’s motion for appeal, but denied the Defendant’s motion for bail pending appeal of her conviction and sentence. Pursuant to La.Code Crim.P. art. 332(C), the Defendant is entitled to bail since her sentence does not exceed five years, and there will be no final judgment until the out-of-time appeal is resolved. See State ex rel. Campbell v. Whitley, 93-0677 (La.10/27/95), 661 So.2d 1367. Accordingly, the ruling of the trial court is reversed and vacated and this matter is remanded to the trial court for compliance with the provisions of La.Code Crim.P. art. 332(C).